UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                               No. 11-1829


WARREN K. GLADDEN,

                  Plaintiff – Appellant,

          v.

UNITED   STATES     DEPARTMENT    OF    COMMERCE;       GARY   LOCKE,
Secretary,

                  Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt.     Peter J. Messitte, Senior District
Judge. (8:10-cv-01665-PJM)


Submitted:   February 9, 2012                Decided:   February 17, 2012


Before DIAZ and      FLOYD,   Circuit   Judges,   and    HAMILTON,   Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Warren K. Gladden, Appellant Pro Se. Joseph Ronald Baldwin,
OFFICE OF THE UNITED STATES ATTORNEY, Baltimore, Maryland, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Warren K. Gladden appeals the district court’s order

granting Defendants’ motion for summary judgment in his action

filed pursuant to Title VII of the Civil Rights Act and the Age

Discrimination in Employment Act.           We have reviewed the record

and find no reversible error.            Accordingly, we affirm for the

reasons stated by the district court.          Gladden v. United States

Dep’t of Commerce, No. 8:10-cv-01665-PJM (D. Md. May 31, 2011).

We   dispense   with   oral   argument    because   the   facts   and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                   AFFIRMED




                                    2